Cite as 2014 Ark. App. 365

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-13-688


                                                 Opinion Delivered   June 4, 2014

MONICA RENEA MAY                                 APPEAL FROM THE CRITTENDEN
                              APPELLANT          COUNTY CIRCUIT COURT
                                                 [NO. CR-11-782]
V.
                                                 HONORABLE RALPH WILSON, JR.
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED; MOTION GRANTED



                            KENNETH S. HIXSON, Judge


       Appellant Monica Renea May pleaded guilty to Class C felony possession of a

controlled substance on August 30, 2011, and she was placed on four years’ probation. On

January 23, 2012, the State filed a petition to revoke Ms. May’s probation, alleging multiple

violations including failure to pay fines and costs, and failure to report to probation as

directed. After a hearing, the trial court entered an order on May 13, 2013, revoking

appellant’s probation and sentencing her to three years in prison followed by a three-year

suspended imposition of sentence. Ms. May now appeals from her revocation, and we affirm.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k)(1) of the

Rules of the Arkansas Supreme Court, appellant’s counsel has filed a motion to withdraw

on the grounds that the appeal is wholly without merit. Ms. May’s counsel’s motion was

accompanied by a brief discussing all matters in the record that might arguably support an
                                  Cite as 2014 Ark. App. 365

appeal, including any objections and motions made by appellant and denied by the trial court,

and a statement of the reason each point raised cannot arguably support an appeal. Ms. May

was provided a copy of her counsel’s brief and notified of her right to file a list of pro se points

for reversal, but she has not filed any points.

       Ms. May’s conditions of probation required her to pay $1395 in fines and costs at a rate

of $50 per month beginning on October 10, 2011. A ledger sheet was admitted into evidence

showing that Ms. May had paid nothing toward her fines and costs. Amy Peyton, the

collector of fines and costs for the Crittenden County Sheriff’s Office, confirmed in her

testimony that Ms. May had made no payments, and she stated she had never heard from

Ms. May.

       Ms. May’s conditions also required her to report to probation as directed. Mary

Marshall, appellant’s probation officer, testified that Ms. May failed to report for her initial

probation intake, and that despite numerous attempts to contact Ms. May, she never reported

to probation at any time.

       Ms. May testified that she had earned her GED, and that she had worked in the fast

food and motel businesses. Ms. May acknowledged that she had an obligation to pay her fines

and costs and to report to her probation officer, and she offered no excuse for her failure to

comply.

       Arkansas Code Annotated section 16-93-308(d) (Supp. 2013) provides that, if a court

finds by a preponderance of the evidence that the defendant has inexcusably failed to comply

with a condition of her probation, the court may revoke the probation at any time prior to


                                                  2
                                 Cite as 2014 Ark. App. 365

the expiration of the probation. On appeal, the trial court’s decision will not be reversed

unless it is clearly against the preponderance of the evidence. Cohen v. State, 2013 Ark. App.
652.

       In the present appeal, Ms. May’s counsel accurately asserts that the sole adverse ruling

was the trial court’s decision to revoke appellant’s probation. Appellant’s counsel further

asserts that there can be no meritorious challenge to the sufficiency of the evidence supporting

revocation. The State clearly demonstrated that Ms. May failed to pay fines and fees, and that

she failed to report to probation as directed. Ms. May provided no reasonable excuse for her

failure to comply with her conditions, and the trial court’s decision to revoke her probation

was not clearly against the preponderance of the evidence.

       Based on our review of the record and the brief presented, we conclude that there has

been compliance with Rule 4-3(k)(1) and that this appeal is without merit. Consequently,

appellant’s counsel’s motion to be relieved is granted and the judgment is affirmed.

       Affirmed; motion granted.

       PITTMAN and WOOD, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                               3